UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1189


CARLOS H. IPINA JIMENEZ,

                    Petitioner,

      v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 1, 2020                                    Decided: October 23, 2020


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Evan J. Law, Culpeper, Virginia, for Petitioner. Joseph H. Hunt, Assistant Attorney
General, Justin Markel, Senior Litigation Counsel, Andrew Oliveira, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carlos H. Ipina Jimenez, a native and citizen of Honduras, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying Ipina Jimenez’s application for asylum and

withholding of removal. We have reviewed Ipina Jimenez’s claims and the administrative

record and conclude that the record evidence does not compel a ruling contrary to any of

the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence

supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Ipina Jimenez (B.I.A. Jan. 21, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2